DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 8, 12, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipate by Pickard (US Patent Number 6382727).
Regarding claims 1 and 12, Pickard discloses a medical chair (it could be used as such) comprising: a base (including 13, 14, etc.) configured to rest on a floor; a seat section (including at least 12) mounted relative to said base; a leg rest (including at least 40) pivotally mounted relative to said seat section about a pivot axis and adapted to pivot and extend between an extended position and a retracted position (as in Figures 1 and 2 for instance); a scissor mechanism (including  at least 69, 70, 71, as well as portions 42, etc.; note at least members 70 and 71 are described as “scissor[ing]” together) coupled to said leg rest and to said seat section to extend and contract said leg rest; and an actuator (including at least 53, 62 for instance), said actuator mounted on one end relative to said seat section and having an extendible driving end (of 53 for instance) coupled to said leg rest wherein when said extendible driving end extends said extendible driving end pivots said leg rest about said pivot axis and extends said scissor mechanism (this is the general manner of operation).
Regarding claim 2, Pickard further discloses said leg rest comprises a plurality overlapping sections (43 overlapping 30 and 44 overlapping 31 for instance and/or 40 overlapping 30, 31 generally), and said scissor mechanism is coupled to each section of said overlapping sections (at least indirectly).  
Regarding claim 3, Pickard further discloses said overlapping sections remain overlapping when said leg rest is full extended (see figures).  
Regarding claims 8 and 16, Pickard further discloses said leg rest is pivotally mounted relative to said seat section about a pivot shaft (33) and said actuator coupled to said pivot shaft (at least indirectly) to thereby pivot said leg rest.   
Regarding claim 17, Pickard further discloses an actuator coupled to said leg rest to thereby pivot said leg rest (including at least 53, 62 for instance as above).  
Regarding claim 18, Pickard further discloses said actuator has an axis of extension, said scissor mechanism having an axis of extension, said axis of extension of said actuator being non-orthogonal to said axis of extension of said scissor mechanism (the extension of the actuator and scissor mechanism would be generally parallel).
Regarding claims 19 and 20, Pickard further discloses said leg rest includes a plurality of overlapping sections (as above), wherein said overlapping sections include a distal overlapping section, said distal overlapping section straddling each of the other overlapping sections when said leg rest is moved to its retracted position (distal section 40 is arranged in this manner).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7, 9-11, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pickard.  Pickard discloses a chair as explained above including various guide pins (including 65, 67, and various other unlabeled pins, as well as 60 and/or related shaft, which couples overlapping sections) and slotted grooves (including 55, etc.), the scissor mechanism includes a distal end and a proximal end, said proximal end coupled to said seat section, and said distal end coupled at least indirectly to a distal overlapping -55-section, a guide mounted relative to said leg rest, said guide guiding a guide pin in a sliding connection when said leg rest is pivoted about said pivot axis to push or pull on said scissor mechanism and thereby extend or contract said scissor mechanism (the arrangement at 55, 60 would meet this limitation), the guide formed by a guide track in a bracket, the arrangement coupled by a pair of linkages.  Pickard does not explicitly describe the pin connections placed as claimed or the particular arrangement of components (that is, based on the figures, pins and associated components are generally arranged as claimed, but this may not be clear or explicitly described).  However, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements as claimed based on normal variation to improve function, operation, and/or comfort for various users.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636